                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RONALD E. KAMMERDIENER,                                 )
                                                        ) No. 18--1484
                         Plaintiff,                     )
                                                        )
           vs.                                          )
                                                        )
                                                        ) Judge Cathy Bissoon
ARMSTRONG COUNTY,                                       ) Magistrate Judge Maureen P. Kelly
PHILLIP SHAFFER, Warden of the                          )
Armstrong County Jail, in his official                  )
and individual capacity,                                )
REGINA HIMES, Chief Adult Probation                     )
Officer of Armstrong County, in her                     )
official and individual capacity                        )
and ERIKA KIRKPATRICK, in her                           )
official and individual capacity                        )
                                                        )
                         Defendants.                    )

                                      Joint Stipulation of Dismissal

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that this

action shall be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of

Civil Procedure, each party to bear its own costs and fees.

 s/Alexander H. Lindsay                                s/Francis D. Wymard
 Alexander H. Lindsay, Jr., Esquire                   Francis D. Wymard, Esquire
 s/Jessica L. Tully                                   William J. Ferren & Associates
 Jessica L. Tully, Esquire                            112 Washington Place
 The Lindsay Law Firm, P.C.                           975 Two Chatham Center
 110 East Diamond Street, Suite 301                   Pittsburgh, PA 15219
 Butler, PA 16001
                                                      Counsel for Defendants Armstrong County,
 Counsel for Plaintiff                                Phillip Shaffer, Regina Himes, in her
                                                      individual capacity, and Erika Kirkpatrick, in
                                                      her individual capacity
                              IT IS SO ORDERED:



Date: ______________________________     __________________________________
                                CERTIFICATE OF SERVICE

       I, Jessica L. Tully, Esquire, hereby certify that on this 29th day of July, 2020, I

electronically filed the foregoing JOINT STIPULATION OF DISMISSAL with the Clerk of

Court using the CM/ECF system which will send notification of such filing to the following:


                                 Francis D. Wymard, Esquire
                                William J. Ferren & Associates
                                     112 Washington Place
                                   975 Two Chatham Center
                                     Pittsburgh, PA 15219
                        Counsel for Defendants Armstrong County,
                       Phillip Shaffer, Regina Himes, in her individual
                           capacity, and Erika Kirkpatrick, in her
                                      individual capacity


                                                                              BY: /s/Jessica L. Tully
                                                                            Jessica L. Tully, Esquire
                                                                               Attorney for Plaintiff
                                                                                    PA I.D. #324691
                                                                              110 E. Diamond Street
                                                                                   Butler, PA 16001
                                                                             Phone: (724) 282-6600
                                                                       jessica@lindsaylawfirm.com
